            Case 1:20-cv-01568-CJN Document 6 Filed 07/20/20 Page 1 of 18




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

                                                   )
AMERICAN BROADCASTING                              )
COMPANIES, INC.,                                   )
                                                   )
and                                                )
                                                   )
BENJAMIN GITTLESON,                                )     Civil Action No. 1:20-cv-01568 (CJN)
                                                   )
        Plaintiffs,                                )
                                                   )
v.                                                 )
                                                   )
U.S. DEPARTMENT OF THE TREASURY,                   )
                                                   )
        Defendant.                                 )
                                                   )

                                             ANSWER

       Defendant, the U.S. Department of the Treasury (“Treasury”), by and through

undersigned counsel, hereby answers the Complaint (ECF No. 1) (“Complaint”) filed by

Plaintiffs American Broadcasting Companies, Inc. (“ABC”) and Benjamin Gittleson

(“Gittleson”) (collectively, “Plaintiffs”) on June 15, 2020, as follows, in correspondingly

numbered paragraphs:

       1.       This paragraph sets forth Plaintiffs’ characterization of this lawsuit and legal

conclusions, to which no response is required; otherwise, denied.

       2.       This paragraph consists of Plaintiffs’ characterization of themselves and their

work, to which no response is required and about which Defendant lacks knowledge or

information sufficient to form a belief about the truth of the allegations.

       3.       This paragraph consists of Plaintiffs’ characterization of themselves and their

work, to which no response is required and about which Defendant lacks knowledge or

information sufficient to form a belief about the truth of the allegations.

                                                  1
             Case 1:20-cv-01568-CJN Document 6 Filed 07/20/20 Page 2 of 18




        4.       Admitted that Defendant is an agency of the federal government. The remainder of

the allegations set forth in the first sentence of this paragraph consist of legal conclusions to

which no response is required. Defendant admits the allegation set forth in the second sentence

of this paragraph.

        5.       This paragraph consists of Plaintiffs’ legal conclusions regarding jurisdiction, to

which no response is required.

        6.       This paragraph consists of Plaintiffs’ legal conclusions regarding venue, to which

no response is required.

        7.       The allegations in this paragraph contain Plaintiffs’ characterization of a statute,

to which no response is required. To the extent that a response is required, Defendant

respectfully refers the Court to the cited statute, Coronavirus Aid, Relief, and Economic Security

Act (“CARES Act”), H.R. 748, Pub. L. No. 116-136 (Mar. 2020), which is the best evidence of

its contents.

        8.       The allegations in the first sentence of this paragraph contain Plaintiffs’

characterization of a statute, to which no response is required. To the extent a response is

required, Defendant respectfully refers the Court to the text of the CARES Act, which is the best

evidence of its contents. The allegations in the second sentence contain Plaintiffs’

characterization of a statute, to which no response is required, and otherwise do not set forth a

claim for relief or aver facts in support of a claim to which an answer is required.

        9.       The allegations in this paragraph do not set forth a claim for relief or aver facts in

support of a claim to which an answer is required. To the extent a response is required,

Defendant admits the allegations set forth in this paragraph that the federal government

determined that certain Treasury checks that were printed and mailed pursuant to the CARES



                                                   2
            Case 1:20-cv-01568-CJN Document 6 Filed 07/20/20 Page 3 of 18




Act would include identifying text in the memo field stating “Economic Impact Payment,” with

the President’s name beneath.

       10.      The allegations in this paragraph characterize a news report. Defendant

respectfully refers the Court to the cited news report for a complete and accurate statement of its

contents.

       11.      The allegations in this paragraph characterize a news report. Defendant

respectfully refers the Court to the cited news report for a complete and accurate statement of its

contents.

       12.      The allegations in this paragraph characterize a news report. Defendant

respectfully refers the Court to the cited news report for a complete and accurate statement of its

contents.

       13.      The allegations in this paragraph characterize a news report. Defendant

respectfully refers the Court to the cited news report for a complete and accurate statement of its

contents.

       14.      Admitted.

       15.      Defendant admits the allegations in this paragraph to the extent supported by

Plaintiffs’ FOIA request, which is the best evidence of its contents; otherwise denies. A true and

accurate copy of this document is attached hereto as Exhibit 1.

       16.      Defendant admits the allegations in this paragraph to the extent supported by

Plaintiffs’ FOIA request, which is the best evidence of its contents; otherwise denies.

       17.      Defendant admits the allegations in this paragraph to the extent supported by

Plaintiffs’ FOIA request, which is the best evidence of its contents; otherwise denies.




                                                 3
          Case 1:20-cv-01568-CJN Document 6 Filed 07/20/20 Page 4 of 18




       18.     Defendant admits the allegations in this paragraph to the extent supported by

Plaintiffs’ FOIA request, which is the best evidence of its contents; otherwise denies.

       19.     Defendant admits the allegations in this paragraph to the extent supported by

Plaintiffs’ FOIA request, which is the best evidence of its contents; otherwise denies.

       20.     Defendant admits the allegations in this paragraph to the extent supported by

Plaintiffs’ FOIA request, which is the best evidence of its contents; otherwise denies.

       21.     Defendant admits the allegations in this paragraph to the extent supported by the

cited document (“Acknowledgement Letter”), which is the best evidence of its contents;

otherwise denies. A true and accurate copy of the Acknowledgment Letter is attached hereto as

Exhibit 2.

       22.     Defendant admits the allegations in this paragraph to the extent supported by the

Acknowledgement Letter, which is the best evidence of its contents; otherwise denies.

       23.     Defendant admits the allegations in this paragraph to the extent supported by the

Acknowledgement Letter, which is the best evidence of its contents; otherwise denies.

       24.     Defendant admits the allegations in this paragraph to the extent supported by the

Acknowledgement Letter, which is the best evidence of its contents; otherwise denies.

       25.     Defendant admits the allegations in this paragraph to the extent supported by the

Acknowledgement Letter, which is the best evidence of its contents; otherwise denies.

       26.     Defendant admits the allegations in this paragraph to the extent supported by the

Acknowledgement Letter, which is the best evidence of its contents; otherwise denies.

       27.     Defendant admits the allegations in this paragraph to the extent supported by the

Acknowledgement Letter, which is the best evidence of its contents; otherwise denies.




                                                 4
            Case 1:20-cv-01568-CJN Document 6 Filed 07/20/20 Page 5 of 18




       28.      Defendant admits that, on or about May 7, 2020, an employee in the Privacy,

Transparency, and Records office at Treasury discussed the FOIA request at issue with a person

identifying himself as the requester; otherwise denies. Defendant also denies the allegations

insofar as they set forth opinions or conclusions about the language or scope of the FOIA

request, and respectfully refers the Court to the FOIA request, attached hereto as Exhibit 1, for a

full and accurate statement of its contents.

       29.      Defendant admits that it denied Plaintiffs’ request for expedited processing.

       30.      Admitted.

       31.      Admitted.

       32.      Admitted.

       33.      Defendant admits that, to date, it has not released records in response to Plaintiffs’

request. Defendant denies the allegation that it has “refus[ed] to release records responsive to

Plaintiffs’ Request.” To the extent this paragraph consists of Plaintiffs’ legal conclusions, no

response is required. Otherwise, denied.

       34.      Defendant incorporates by reference its answers to paragraphs 1-33.

       35.      Admitted.

       36.      This paragraph consists of Plaintiffs’ characterization of Plaintiffs’ FOIA request

and legal conclusions, to which no response is required. Defendant respectfully refers the Court

to Plaintiffs’ FOIA request, attached hereto as Exhibit 1, which is the best evidence of its

contents.

       37.      This paragraph consists of Plaintiffs’ legal conclusions, to which no response is

required.




                                                  5
            Case 1:20-cv-01568-CJN Document 6 Filed 07/20/20 Page 6 of 18




       38.      This paragraph consists of Plaintiffs’ legal conclusions, to which no response is

required. Defendant respectfully refers the Court to Plaintiffs’ FOIA request, attached hereto as

Exhibit 1, which is the best evidence of its contents.

       39.      This paragraph consists of Plaintiffs’ legal conclusions, to which no response is

required. Defendant avers that, based upon Plaintiffs’ status as representatives of the news

media, Defendant will not charge fees to process Plaintiffs’ FOIA request.

       40.      This paragraph consists of Plaintiffs’ legal conclusions, to which no response is

required.

       41.      Defendant incorporates by reference its answers to paragraphs 1-33.

       42.      Admitted.

       43.      This paragraph consists of Plaintiffs’ characterization of Plaintiffs’ FOIA request

and legal conclusions, to which no response is required. Defendant respectfully refers the Court

to Plaintiffs’ FOIA request, attached hereto as Exhibit 1, which is the best evidence of its

contents.

       44.      This paragraph consists of Plaintiffs’ legal conclusions, to which no response is

required.

       45.      Defendant avers that it has not yet issued a final response to Plaintiffs’ FOIA

request. The remainder of this paragraph consists of Plaintiffs’ legal conclusions, to which no

response is required.

       46.      This paragraph consists of Plaintiffs’ legal conclusions, to which no response is

required.

       47.      This paragraph consists of Plaintiffs’ legal conclusions, to which no response is

required.



                                                  6
            Case 1:20-cv-01568-CJN Document 6 Filed 07/20/20 Page 7 of 18




       48.      Defendant incorporates by reference its answers to paragraphs 1-33.

       49.      Admitted.

       50.      This paragraph consists of Plaintiffs’ characterization of Plaintiffs’ FOIA request

and legal conclusions, to which no response is required. Defendant respectfully refers the Court

to Plaintiffs’ FOIA request, attached hereto as Exhibit 1, which is the best evidence of its

contents.

       51.      This paragraph consists of Plaintiffs’ legal conclusions, to which no response is

required.

       52.      Admitted that Defendant has not yet made a final determination or production in

response to Plaintiffs’ FOIA request. The remainder of this paragraph consists of Plaintiffs’ legal

conclusions, to which no response is required.

       53.      Admitted that Defendant has not yet made a final determination or production in

response to Plaintiffs’ FOIA request. The remainder of this paragraph consists of Plaintiffs’ legal

conclusions, to which no response is required.

       54.      Admitted that Defendant has not yet made a final determination or production in

response to Plaintiffs’ FOIA request. The remainder of this paragraph consists of Plaintiffs’ legal

conclusions, to which no response is required.

       55.      This paragraph consists of Plaintiffs’ legal conclusions, to which no response is

required.

       56.      This paragraph consists of Plaintiffs’ legal conclusions, to which no response is

required.

       The remaining paragraphs of the Complaint contain Plaintiffs’ request for relief, to which

no response is required. To the extent a response is required, Defendant denies that Plaintiffs are



                                                 7
               Case 1:20-cv-01568-CJN Document 6 Filed 07/20/20 Page 8 of 18




entitled to any of the relief requested in paragraphs 1 through 9 of the Request for Relief, or to

any other relief.

          Defendant hereby denies all allegations in the Complaint not expressly admitted or

denied.

                                              DEFENSES

          1.       Defendant’s actions did not violate the FOIA or any other statutory or regulatory

provision.

          2.       Plaintiffs’ failure to exhaust administrative remedies with respect to one or more

of its claims precludes judicial review over those claims.

          3.       Plaintiffs are not entitled to compel production of records exempt from disclosure

by one or more exemptions to the FOIA, 5 U.S.C. § 552.

          4.       Plaintiffs’ claim for waiver of fees as representatives of the news media is moot.




                                                    8
         Case 1:20-cv-01568-CJN Document 6 Filed 07/20/20 Page 9 of 18




Dated: July 20, 2020                Respectfully submitted,

                                    ETHAN P. DAVIS
                                    Acting Assistant Attorney General

                                    ELIZABETH J. SHAPIRO
                                    Deputy Director
                                    Federal Programs Branch


                                     /s/ Amber Richer__________________
                                    AMBER RICHER (CA Bar No. 253918)
                                    Trial Attorney
                                    U.S. Department of Justice
                                    Civil Division, Federal Programs Branch
                                    1100 L Street, NW
                                    Washington, D.C. 20530
                                    Tel: (202) 514-3489
                                    Email: amber.richer@usdoj.gov

                                    Attorneys for Defendant




                                       9
         Case 1:20-cv-01568-CJN Document 6 Filed 07/20/20 Page 10 of 18




                                 CERTIFICATE OF SERVICE

       I hereby certify that on July 20, 2020, I electronically transmitted the foregoing to the

parties and the clerk of court for the United States District Court for the District of Columbia

using the CM/ECF filing system.



                                               /s/ Amber Richer__________________
                                              AMBER RICHER (CA Bar No. 253918)
                                              Trial Attorney
                                              U.S. Department of Justice
                                              Civil Division, Federal Programs Branch
                                              1100 L Street, NW
                                              Washington, D.C. 20530
                                              Tel: (202) 514-3489
                                              Email: amber.richer@usdoj.gov




                                                 10
Case 1:20-cv-01568-CJN Document 6 Filed 07/20/20 Page 11 of 18




               Exhibit 1
Online FOIA Queue -                                                       Page 1 of 3
           Case 1:20-cv-01568-CJN Document 6 Filed 07/20/20 Page 12 of 18


   SharePoint                                                                                       Newsfeed   OneDrive   Sites




Title

Online FOIA ID         fce77e79c9e0445c90ed4700f8957e03

First Name             Benjamin

Middle Initial         N/A

Last Name              Gittleson

Company Organization   ABC News

Phone Number           6467409341

Other Phone Number     N/A

Fax Number             N/A

Street Address Line1   1717 Desales St NW

Street Address Line2   N/A

City                   Washington

State                  DC

Zip                    20036

Country                N/A

Email Address          benjamin.d.gittleson@abc.com

Delivery Method        Electronic Copy

Bureau                 Departmental Offices (Headquarters)

Description            Pursuant to the federal Freedom of Information Act (5 U.S.C. § 552), I
                       request access to and copies of all e-mail communication, meeting
                       notes, and other relevant records concerning the decision to print
                       President Donald Trump's name on Economic Impact Payment checks
                       disseminated to Americans as part of stimulus, or relief, related from the
                       impact of the COVID-19 pandemic.

                       I request access to and copies of all records regarding that decision,
                       including but not limited to communications between Treasury
                       Department officials, Internal Revenue Service officials, and White
                       House officials.

                       I am requesting expedited processing of my request. Please see my
                       "Expedited Processing Justification" statement. I am making this request
                       as a journalist, and this information is of extremely timely value, as it
                       directly relates to the government's response to the ongoing COVID-19
                       outbreak. It is of urgent interest to the public, and directly relates to
                       public healthy and safety.

                       Please waive any applicable fees. As a representative of ABC News, I am
                       gathering this information because it will contribute significantly to
                       public understanding of government operations. Please see my "Fee
                       Waiver Justification" statement.

                       I would like to receive the information electronically, via email.

                       If my request is denied in whole or part, I ask that you justify all
                       deletions by reference to specific exemptions of the act. I will also
                       expect you to release all segregable portions of otherwise exempt
                       material. If parts of the documents can be prepared faster, please send
                       them to me ahead.

                       If your agency does not maintain these public records, please let me
                       know who does and include the proper custodian's name and contact
                       information.




https://app.treasuryecm.gov/sites/gofoia2/Lists/OnlineFOIAQueue/DispForm.aspx?ID=27...                                            4/27/2020
Online FOIA Queue -                                                       Page 2 of 3
           Case 1:20-cv-01568-CJN Document 6 Filed 07/20/20 Page 13 of 18


                                   Given the public importance of this topic, please respond within 10
                                   calendar days, as required by statute.

                                   Thank you for your assistance.

Fee Category                       Media/Press

Request Type                       FOIA

Request Fee Waiver                 1

Request Expedited Processing       1

Will Pay Up To                     0.00

Enter Electronic Signature Code    fce77e79c9e0445c90ed4700f8957e03

Full Name                          N/A

Created Date                       4/16/2020 10:08:11 AM

UserRefCode                        fce77e79c9e0445c90ed4700f8957e03

Processed Status                   2020-04-251 site created on 4/24/2020 10:48:05 AM

Expedited Processing Justification I, Benjamin Gittleson, am a full time reporter for ABC News and made
                                   this request “as a person primarily engaged in disseminating
                                   information.”

                                   This request concerns a matter of “urgency to inform the public
                                   concerning actual or alleged Federal Government” activity.” This request
                                   was prompted by an interest in understanding the decision to print
                                   President Donald Trump's name on Economic Impact Payment checks
                                   disseminated to Americans as part of stimulus, or relief, related from the
                                   impact of the COVID-19 pandemic, including whether it resulted in a
                                   delay to the dissemination of those checks and an adverse impact on
                                   Americans' livelihoods and health.

                                   As a nation, we are facing an unprecedented time in which millions of
                                   Americans are struggling with unemployment, as well as being able to
                                   cover the costs of rent, healthcare, food, and other bills. This request
                                   and the need to understand the position of the Federal Government
                                   regarding decisions it has made to meet its obligations for
                                   disseminating the Economic Impact Payment checks unquestionably
                                   satisfies the requirement that the request “concerns a matter of current
                                   exigency to the American public.” The decision-making process behind
                                   placing the president's name on the checks, and whether it led to a
                                   delay in disseminating them, was widely reported the week of April 13,
                                   2020, demonstrating the enormous public interest on this topic.

                                   A delay in receiving the information that is the subject of this request
                                   will compromise the American public’s ability to stay informed about
                                   and understand the dissemination of these important payments.

                                   As this request concerns changes to a government payment program, it
                                   unquestionably concerns federal government activity and satisfies the
                                   final requirement of this statutory provision.

                                   Given the public importance of this topic, please respond within 10
                                   calendar days, as required by statute.

Expedited Request Date             2020-04-16 10:08:11

Fee Waiver Justification           I request a fee waiver. Please waive any applicable fees. ABC News is a
                                   widely respected news organization that has been committed to
                                   bringing the American public fair and accurate reporting concerning
                                   matters of public interest. As a representative of ABC News, I am
                                   gathering this information because it will contribute significantly to
                                   public understanding of government operations.

Fee Waiver Request Date            2020-04-16 10:08:11

Request Date                       4/16/2020 10:08:11 AM

Created at 4/23/2020 10:10 PM by       SpAdmin
                                                                                                    Close
Last modified at 4/24/2020 10:48 AM by     Reid, Kathy




https://app.treasuryecm.gov/sites/gofoia2/Lists/OnlineFOIAQueue/DispForm.aspx?ID=27...                          4/27/2020
Online FOIA Queue -                                                       Page 3 of 3
           Case 1:20-cv-01568-CJN Document 6 Filed 07/20/20 Page 14 of 18




https://app.treasuryecm.gov/sites/gofoia2/Lists/OnlineFOIAQueue/DispForm.aspx?ID=27...   4/27/2020
Case 1:20-cv-01568-CJN Document 6 Filed 07/20/20 Page 15 of 18




               Exhibit 2
         Case 1:20-cv-01568-CJN Document 6 Filed 07/20/20 Page 16 of 18

                               DEPARTMENT OF THE TREASURY
                                         WASHINGTON, D.C.




                                              April 28, 2020

                                              RE: 2020-04-251



Mr. Benjamin Gittleson
ABC News
1717 Desales St. NW
Washington, D.C. 20036

Email: benjamin.d.gittleson@abc.com

Dear Mr. Gittleson:

This letter acknowledges your Freedom of Information Act (FOIA) request submitted to the U.S.
Department of the Treasury, dated April 16, 2020. You seek, “access to and copies of all e-mail
communication, meeting notes, and other relevant records concerning the decision to print
President Donald Trump's name on Economic Impact Payment checks disseminated to
Americans as part of stimulus, or relief, related from the impact of the COVID-19 pandemic.”

I have initiated a search within Departmental Offices (DO), for records that would be
responsive to your request. I will make every effort to provide you with a timely response;
however, please be advised that unusual circumstances exist regarding the search for and
review of potentially responsive records. The unusual circumstances are due to the
consultation required between two or more program offices and/or a search is expected to result
in voluminous records and/or a search is required to be conducted for records stored in field
offices or warehouses off site; therefore, an additional processing extension of (10) days is
required to process your request. As with all FOIA requests, I invite you to consider contacting
our office to discuss limiting the scope of your request which could significantly reduce the
processing time of your request.

We will review your request for a fee waiver once our office ascertains that the billable costs will
exceed our $25.00 billing threshold.

You have requested expedited processing. The FOIA states that “each agency shall promulgate
regulations … providing for expedited processing of requests for records.” There are two
categories of requests that merit expedited review under Treasury’s FOIA regulations: (1)
requests for which a lack of expedited treatment “could reasonably be expected to pose an
imminent threat to the life or physical safety of an individual;” or (2) where there is an
“urgency to inform the public about an actual or alleged Federal Government activity”, if made
by a person primarily engaged in disseminating information.”
         Case 1:20-cv-01568-CJN Document 6 Filed 07/20/20 Page 17 of 18




Based upon my review of the information contained in your request, and in consideration of the
two factors identified above, I have determined to deny your request for expedited processing.

You have not demonstrated how not receiving the information you requested would reasonably
be expected to pose an imminent threat to the life or physical safety of an individual or the
urgency to inform the public about an actual or alleged Federal Government activity.

“Since Treasury’s response to your request for expedited treatment constitutes an adverse action,
you have the right to appeal this determination within 90 days from the date of this letter. By
filing an appeal, you preserve your rights under FOIA and give the agency a chance to review
and reconsider your request and the agency’s decision. Your appeal must be in writing, signed
by you or your representative, and should contain the rationale for your appeal. Please also cite
the FOIA reference number noted above. Your appeal should be addressed to:

               Ryan Law
               Deputy Assistant Secretary for Privacy, Transparency and Records
               FOIA Appeal
               FOIA and Transparency
               Privacy, Transparency, and Records
               Department of the Treasury
               1500 Pennsylvania Ave., N.W.
               Washington, D.C. 20220

If you submit your appeal by mail, clearly mark the letter and the envelope with the words
“Freedom of Information Act Appeal.” Your appeal must be postmarked or electronically
transmitted within 90 days from the date of this letter.

If you would like to discuss this response before filing an appeal to attempt to resolve your
dispute without going through the appeals process, you may contact Treasury’s FOIA Public
Liaison, for assistance via email at FOIAPL@treasury.gov, or via phone at (202) 622-8098.

A FOIA Public Liaison is a supervisory official to whom FOIA requesters can raise questions or
concerns about the agency’s FOIA process. FOIA Public Liaisons can explain agency records,
suggest agency offices that may have responsive records, provide an estimated date of
completion, and discuss how to reformulate and/or reduce the scope of requests in order to
minimize fees and expedite processing time.

If you are unable to resolve your FOIA dispute through our FOIA Public Liaison, the Office of
Government Information Services (OGIS) also mediates disputes between FOIA requesters and
federal agencies as a non-exclusive alternative to litigation. If you wish to contact OGIS, you
may contact the agency directly at the following address, emails, fax or telephone numbers:

               Office of Government Information Services
               National Archives and Records Administration
               8601 Adelphi Road – OGIS



                                                2
        Case 1:20-cv-01568-CJN Document 6 Filed 07/20/20 Page 18 of 18




              College Park, MD 20740-6001
              Email: ogis@nara.gov
              Telephone: 202-741-5770
              Toll free: 1-877-684-6448
              Fax: 202-741-5769
Please note that contacting any agency official (including the FOIA analyst, FOIA Requester
Service Center, FOIA Public Liaison) and/or OGIS is not an alternative to filing an
administrative appeal and does not stop the 90- day appeal clock.

You may reach me via telephone at 202-622-0930, extension 2; or via email at
FOIA@treasury.gov. Please reference the FOIA number at the top of this letter when contacting
our office about this request.”
                                          Sincerely,



                                            Cawana Pearson
                                            FOIA Case Manager, FOIA and Transparency
                                            Privacy, Transparency, and Records (PTR)




                                               3
